Exhibit THIRD AMENDMENT TO OFFER OF EMPLOYMENT LETTER This THIRD AMENDMENT TO OFFER OF EMPLOYMENT LETTER (this “Third Amendment”) is made the 30thday of June, 2009, by and between AXS-One Inc., a Delaware corporation (the “Company”), and Philip L. Rugani (the “Employee”).Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Offer of Employment Letter (as defined below). WHEREAS, the Company and the Employee are parties to an offer of employment letter dated as of September 4, 2007, as amended by an Amendment to Offer of Employment Letter dated as of August 12, 2008 and a Second Amendment to Offer of Employment Letter dated as of January 27, 2009 (collectively, the “Offer of Employment Letter”),pursuant to which the Company retained the Employee to serve as Executive Vice President, Field Operations of the Company; and WHEREAS, the parties now wish to effect certain changes to the severance benefits payable to the Employee pursuant to the Offer of Employment Letterand in accordance with that certain Agreement and Plan of Merger dated as of April 16, 2009 (the “Merger Agreement”) by and among Unify Corporation (“Parent”), UCAC, Inc. and the Company. NOW, THEREFORE, in consideration of the mutual covenants herein contained and for other good and valuable consideration, receipt of which is hereby acknowledged, the Company and the Employee hereby agree as follows: 1.Amendments.The following provisions of the Offer of Employment are hereby amended as follows: (a)The first paragraph of the section of the Offer of Employment Letter entitled “Change of Control” is deleted and the following substituted therefor: “Change of Control:Inthe event of a termination of your employment hereunder by the Company without Cause or by you for Good Reason (as defined below) and, in either case, under circumstances constituting an Involuntary Separation from Service within the meaning of Treasury Regulations Section1.409A-1(n) on or within 12 months following a Change of Control, the Company will pay you a separation pay benefit (the “Change of Control Severance Payments”) equal tothe amount of the Severance Payments payable pursuant to the section above entitled “Severance Package” (i.e., three (3) months of your annual rate of base salary (as of your Separation from Service date)), payable over a three-month period as provided in clauses (i) through (iii) of the section above entitled “Severance Package”; provided, that if Parent sells or otherwise transfers all or substantially all of the Company’s assets prior to the end of such three-month period, or if Parent is acquired (by merger, tender offer or otherwise) by a third-party acquirer prior to the end of such three-month period, then Parent (or the surviving company) shall, within five business days following such change of control event, pay to the Employee,in a lump sum, the full amount of the remaining Change of Control Severance Payments.For purposes of this section, your “annual rate of base salary” means such rate as was in effect on the original effective date of the Offer of Employment Letter (i.e., $275,000).In addition, if COBRA continuation coverage under any Company (or successor) healthcare plan is elected, the Company (or successor) shall provide such coverage at no cost to you for the period of the COBRA coverage or six months, whichever is shorter.You will also be entitled to prompt payment of (A)any accrued but unpaid salary, automobile allowance and vacation, (B)any earned but unpaid bonus (subject, if applicable, to the terms of any deferred compensation arrangements), and (C)reimbursement of business expenses incurred prior to the date of termination.” (b)The section of the Offer of Employment Letter entitled “Change of Control” is amended by adding a new paragraph as follows: “For purposes of this paragraph, the terms “Net License Revenue”, “Old Notes”, “Earn-Out” and “Parent Shares” have the meanings ascribed to such terms in the Merger Agreement.In addition to the Change of Control Severance Payments described above, inthe event of a termination of employment hereunder by the Company without Cause or by you for Good Reason and, in either case, under circumstances constituting an Involuntary Separation from Service within the meaning of Treasury Regulations Section1.409A-1(n) on or within 12 months following a Change of Control pursuant to the Merger Agreement, you will be eligible to receive additional compensation in the form of earn-outs (collectively, the “Management Performance Shares”) based upon Net License Revenuerecorded over the same period in which the holders of Old Noteswill be eligible to receive their Earn-Outshares.The Management Performance Shares shall be earned and distributed in accordance with the provision of Section 4.7(b) of the
